PER CURIAM.
J.L. Sr., Father of J.L., Jr., appeals the order terminating his parental rights as to J.L., Jr. We affirm the order of termination based on section 39.806(l)(e), Florida Statutes. However, because there is undisputed testimony that Father regularly visited with the child and rarely missed a scheduled visit, that Father provided some money, snacks, clothing and shoes proportionate to his income, and that the child is bonded with Father, we reverse as to the finding of abandonment under section 39.806(l)(b), Florida Statutes, and remand for modification of the order. See S.L. v. Dep’t of Children & Families, 120 So.3d 75, 77 (Fla. 4th DCA 2013).
AFFIRMED in part; REVERSED in part; and REMANDED.
ORFINGER, COHEN and BERGER, JJ., concur.